                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


CAROL ANN DRAKE,

              Plaintiff,

v.                                                               CIV 17-1135 KBM

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security Administration,

              Defendant.


                     MEMORANDUM OPINION AND ORDER
       THIS MATTER is before the Court on Plaintiff’s Motion to Reverse and Remand

for Rehearing with Supporting Memorandum (Doc. 17), filed on May 21, 2018. Pursuant

to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b), the parties have consented to me

serving as the presiding judge and entering final judgment. See Docs. 4, 7, 8. Having

considered the record, submissions of counsel, and relevant law, the Court finds

Plaintiff’s motion is not well-taken and will be denied.

I.     Procedural History

       On July 29, 2013, Carol Ann Drake (“Plaintiff”) filed an application for disability

insurance benefits (“DIB”) under Title II of the Social Security Act, alleging disability

beginning June 15, 2013. Administrative Record 1 (“AR”) at 221. Plaintiff’s date last

insured was December 31, 2017. AR at 65, 116, 134. Her claim was denied both initially



1
 Document 12-1 contains the sealed Administrative Record. See Doc. 12-1. The Court cites the
Administrative Record’s internal pagination, rather than the CM/ECF document number and page.
(AR at 115, 130) and on reconsideration (AR at 132, 149). Plaintiff requested a hearing

with an Administrative Law Judge (“ALJ”) on the merits of her application. AR at 164-65.

       ALJ Doug Gabbard II held a de novo hearing in August 2016, at which Plaintiff

appeared and was represented by non-attorney Micki Kindley. AR at 82-114. Plaintiff

testified, as did a vocational expert. See AR at 82-114. ALJ Gabbard issued an

unfavorable decision on November 3, 2016. AR at 63-77. Plaintiff submitted a Request

for Review of Hearing Decision/Order to the Appeals Council (AR at 217), which the

Council denied on September 27, 2017 (AR at 1). Consequently, the ALJ’s decision

became the final decision of the Commissioner. See Doyal v. Barnhart, 331 F.3d 758,

759 (10th Cir. 2003).

II.    Applicable Law and the ALJ’s Findings

       A claimant seeking disability benefits must establish that she is unable “to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A); see also 20 C.F.R. § 404.1505(a). The Commissioner uses a

sequential evaluation process to determine eligibility for benefits. 20 C.F.R.

§ 404.1520(a)(4); see also Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).

       The claimant has the burden at the first four steps of the process to show: (1) she

is not engaged in “substantial gainful activity”; (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and (3) her impairment(s) meet or equal one of

the listings in Appendix 1, Subpart P of 20 C.F.R. Pt. 404; or (4) pursuant to the


                                             2
assessment of the claimant’s residual functional capacity (“RFC”), she is unable to

perform her past relevant work. 20 C.F.R § 404.1520(a)(4)(i-iv); see also Grogan v.

Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005) (citations omitted). “RFC is a

multidimensional description of the work-related abilities [a claimant] retain[s] in spite of

her medical impairments.” Ryan v. Colvin, Civ. 15-0740 KBM, 2016 WL 8230660, at *2

(D.N.M. Sept. 29, 2016) (citing 20 C.F.R. § 404, Subpt. P, App. 1 § 12.00(B); 20 C.F.R.

§ 404.1545(a)(1)). If the claimant meets “the burden of establishing a prima facie case

of disability[,] . . . the burden of proof shifts to the Commissioner at step five to show

that” Plaintiff retains sufficient RFC “to perform work in the national economy, given

[her] age, education, and work experience.” Grogan, 399 F.3d at 1261 (citing Williams v.

Bowen, 844 F.2d 748, 751 & n.2 (10th Cir. 1988) (internal citation omitted)); see also 20

C.F.R. § 404.1520(a)(4)(v).

       Here, at Step One of the process, 2 the ALJ found that Plaintiff had “not engaged

in substantial gainful activity since June 15, 2013, the alleged onset date.” AR at 65

(citing 20 C.F.R. § 404.1571). At Step Two, the ALJ concluded that Plaintiff had the

following severe impairments: fibromyalgia, asthma, epilepsy, affective disorder, and

anxiety disorder. AR at 65 (citing 20 C.F.R. § 404.1520). Additionally, he determined

that Plaintiff had numerous non-severe impairments, including “vision loss; vertigo;

recurrent pneumonia; chronic pain; pituitary neuroma; migraines; alleged numbness of

the arm, hands, feet and leg; chest pain; hyperlipidemia; high cholesterol; possible

chronic Lyme disease; diverticulosis; possible irritable bowel syndrome and or



2
 ALJ Gabbard first found that Plaintiff “meets the insured status requirements of the Social
Security Act through December 31, 2017.” AR at 65.

                                                3
constipation; insomnia; cannabis use; and tobacco abuse.” AR at 66. The ALJ

concluded that this second set of conditions was either “amenable to proper control by

adherence to recommended medical management and medication compliance” or that

“there [was] insufficient evidence that these conditions met the durational requirements

. . . or . . . create[d] any specific functional limitations regarding [Plaintiff’s] ability to

perform work related activities.” AR at 66. At Step Three, the ALJ concluded that

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. AR at 66 (citing 20 C.F.R. §§ 404.1520(d)), 404.1525, 404.1526).

       At Step Four, the ALJ determined that Plaintiff had the RFC to perform light work

with some non-exertional limitations, including the following:

       The claimant is . . . limited to unskilled work (work, which needs little or no
       judgment to do simple duties that can be learned on the job in a short period
       of time). Her supervision must be simple, direct, concrete and non-critical;
       interpersonal contact with supervisors and coworkers must be incidental to
       the work performed, e.g., assembly work. The claimant cannot work at fast-
       paced production line speeds. She must have normal regular work breaks
       with only occasional workplace changes and she should have only
       occasional contact with the general public.

AR at 69. Given this RFC, the ALJ found that Plaintiff could not perform her past relevant

work. AR at 75-76. Nevertheless, at Step Five, he concluded, based upon testimony of

the vocational expert, that there were jobs that existed in significant numbers in the

national economy that Plaintiff could perform, to include an Inspector/Hand Packager

(DOT #559.687-074) and a Marker (DOT #209.587-034). AR at 76-77. As such, the ALJ

ultimately determined that Plaintiff was not disabled from June 15, 2013, through the

date of his decision. AR at 77 (citing 20 C.F.R. § 404.1520(g)).



                                                  4
III.   Legal Standard

       The Court must “review the Commissioner’s decision to determine whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (quoting Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005) (internal

citation omitted)). A deficiency in either area is grounds for remand. Keyes-Zachary v.

Astrue, 695 F.3d 1156, 1161, 1166 (10th Cir. 2012) (citation omitted). “Substantial

evidence is ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Lax, 489 F.3d at 1084 (quoting Hackett, 395 F.3d at 1172

(internal quotation omitted)). “It requires more than a scintilla, but less than a

preponderance.” Id. (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)

(internal quotation omitted) (alteration in original)). The Court will “consider whether the

ALJ followed the specific rules of law that must be followed in weighing particular types

of evidence in disability cases, but [it] will not reweigh the evidence or substitute [its]

judgment for the Commissioner’s.” Id. (quoting Hackett, 395 F.3d at 1172 (internal

quotation marks and quotations omitted)).

       “The possibility of drawing two inconsistent conclusions from the evidence does

not prevent an administrative agency’s findings from being supported by substantial

evidence.” Id. (quoting Zoltanski, 372 F.3d at 1200 (internal quotation omitted)). The

Court “may not ‘displace the agenc[y’s] choice between two fairly conflicting views, even

though the court would justifiably have made a different choice had the matter been

before it de novo.’” Id. (quoting Zoltanski, 372 F.3d at 1200 (internal quotation omitted)).




                                               5
IV.      Discussion

         Plaintiff identifies three reasons for reversal of the ALJ’s unfavorable disability

determination. First, she contends that the ALJ’s RFC finding is incomplete and

unsupported by substantial evidence, as she suggests that the ALJ failed to properly

analyze the consulting opinions. Doc. 17 at 1. Second, she maintains that an error in

formulating the RFC tainted the finding that Plaintiff could work at Step Five. Id. at 1.

More particularly, according to Plaintiff, the ALJ’s reliance on the testimony of the

vocational expert was contrary to law, because the ALJ failed to ask the vocational

expert to identify inconsistencies between her testimony and the information in the

Dictionary of Occupational Titles (“DOT”). Id. Relatedly, Plaintiff contends that the ALJ

failed to clarify vocational testimony that appeared inconsistent with the DOT. Id. Finally,

Plaintiff argues that it was legal error for the Appeals Council to refuse to consider

evidence dated before the ALJ decision. Id. at 2.

      A. Plaintiff fails to show reversible error in the ALJ’s determination of her
         exertional limitations.
         ALJ Gabbard determined that Plaintiff was able to perform light work with certain

exertional limitations. 3 In so doing, he relied upon the opinions of non-examining state

agency physicians rendered in February and September 2014. See AR at 75. Plaintiff

maintains that the ALJ’s limitation to light work was in error, both because other agency



3
    According to 20 C.F.R. § 404.1567(b):

         [l]ight work involves lifting no more than 20 pounds at a time with frequent lifting or
         carrying of objects weighing up to 10 pounds. Even though the weight lifted may
         be very little, a job is in this category when it requires a good deal of walking or
         standing, or when it involves sitting most of the time with some pushing and pulling
         of arm or leg controls. To be considered capable of performing a full or wide range
         of light work, you must have the ability to do substantially all of these activities.

                                                   6
findings limited her to sedentary work and because treatment records suggest that she

could not, in fact, perform light work. Doc. 17 at 6-7. According to Plaintiff, this

determination that she could perform light work was a critical one, because a limitation

to sedentary work would have rendered her disabled as a matter of law. Id. at 5-6 (citing

20 C.F.R., pt. 404, subpt. P, app. 2, Table 1).

       Notably, it was not the state agency physician who opined that Plaintiff could

perform only sedentary work; rather, it was the disability adjudicator who determined, on

initial review, that she was capable of only sedentary work. AR at 130-31. The state

agency physician, in contrast, opined on initial review that she was capable of work

commensurate with light exertion. AR at 124-26. And, on reconsideration, both the state

agency physician and the disability adjudicator determined that she could perform light

work. AR at 148. Plaintiff appealed the agency determination, and the ALJ considered

the application de novo. 20 C.F.R. § 404.929. The ALJ, who was not bound by the initial

disability adjudicator’s determination, found that Plaintiff could perform restricted light

work. AR at 68-69. It is the ALJ’s decision, not the agency’s initial decision, which is

pertinent on appeal. In other words, the disability adjudicator’s prior finding that Plaintiff

could perform only sedentary work does not render erroneous the ALJ’s contrary

finding.

       Plaintiff next submits that the ALJ’s determination that she could perform light

work is contrary to her treatment records. She notes, for example, that in December

2015, PA M. Gallagher-Gonzales provided her with a handicap parking placard on the

basis that she was unable to walk without a cane or assistance more than 100 feet

without rest and because a permanent neurological condition prevented her from


                                               7
climbing more than 10 stair steps. Doc. 17 at 6 (citing AR at 448). Additionally, she

submits that other medical records throughout 2014 and 2015 suggest that her

fibromyalgia symptoms, including shooting pains, numbness in her extremities, neck

pain, fatigue, and gastrointestinal problems, were worsening. Id. (citing AR 464, 468,

470, 471, 473, 482). Moreover, she emphasizes that clinical findings showed a

decreased range of motion in her lumbar and cervical spine as well as tenderness of the

cervical, thoracic, and lumbar spine. Id. (citing AR 473, 483).

       The ALJ did not neglect to address the findings of PA Gallagher-Gonzales.

Instead, he expressly determined that any allegation that Plaintiff was unable to walk in

December 2015 was simply inconsistent with the record. AR at 74. He accurately noted,

for instance, that Manual A. Gurule, M.D., one of Plaintiff’s treating physicians, reported

just two months earlier that Plaintiff’s neurological examination was normal, as was her

gait, coordination, and motor strength, and that her extremities showed no signs of

neuropathy, radiculopathy, or plexopathy. AR at 73-74. The ALJ assigned PA

Gallagher-Gonzales’ findings little weight, because of their inconsistency with other

records, such as those from Dr. Gurule. AR at 74. Accordingly, the ALJ offered specific

and legitimate reasons for rejecting PA Gallagher-Gonzales’ findings. See Watkins v.

Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003) (reasoning that when an ALJ rejects an

opinion, he is required to “give specific, legitimate reasons for doing so”) (internal

quotes omitted).

       Nor did the ALJ ignore Plaintiff’s fibromyalgia symptoms. He was constrained,

however, by Social Security Ruling (“SSR”) 12-2p, which addresses the treatment of

claimants with fibromyalgia. See 2012 WL 3104869 (July 25, 2012). Pursuant to SSR


                                              8
12-2p, an adjudicator must consider whether “there is sufficient objective evidence to

support a finding that [fibromyalgia] so limits [her] functional abilities that it precludes . . .

her from performing any substantial gainful activity.” Id. at *2. SSR 12-2p requires an

ALJ to evaluate the intensity and persistence of the claimant’s fibromyalgia-related

symptoms and to determine the extent to which they limit her ability to work. Id. at *5. If

objective medical evidence does not substantiate a claimant’s statements regarding

intensity, persistence, and limitations, the ALJ considers all the evidence in the record,

including the claimant’s daily activities, her medication or other treatment, the nature

and frequency of her attempts to obtain medical treatment, and any relevant statements

by others. Id. The Ruling emphasizes that the claimant’s “longitudinal record” should be

considered when possible, “because the symptoms of [fibromyalgia] can wax and

wane.” Id. at *6.

       The ALJ considered the evidence of record related to Plaintiff’s fibromyalgia in

reaching his decision, discussing Plaintiff’s relevant treatment notes at length. He

acknowledged that Plaintiff “sought and received consistent treatment since alleging

disability” and that her “treatment history [was] consistent with her allegations of

significant pain.” AR at 70. Nevertheless, he concluded that the record lacked clinical

signs or medical findings that would establish a pattern of pain so severe as to support

a finding of disability. AR at 70. He emphasized that diagnostic images of Plaintiff’s

cervical spine, lumbar spine, 4 brain, and hip, for instance, were largely unremarkable.

AR at 70. Further, he determined that the electromyography and nerve conduction



4
 The ALJ acknowledged that a radiograph from February 2012 showed minimal degenerative
changes in Plaintiff’s lumbar spine. AR at 71.

                                                9
studies revealed no neurologic or motor dysfunction in Plaintiff’s extremities, despite her

complaints of numbness. AR at 70. Finally, he noted that Plaintiff’s physical

examinations were normal, without signs of gait disturbance, muscle weakness, or

neurological deficits. AR at 70. Ultimately, considering the medical records in the light

most favorable to Plaintiff, the ALJ concluded that “[t]he light exertional level postural

limitations were consistent with the objective findings on physical examinations, which

showed little evidence of motor or neurological dysfunction,” and with the diagnostic

images, which were largely unremarkable. AR at 75.

       Moreover, the ALJ addressed the additional considerations enumerated in SSR

12-2p. He discussed Plaintiff’s daily activities, noting that she worked 26 hours per week

from her onset date through May 2014 (AR at 64), that she reported bathing and

dressing herself as well as preparing meals, sweeping, and driving (AR at 72), and that

she reported walking 30 to 40 minutes per day in 2014 5 (AR at 73). The ALJ considered

Plaintiff’s treatment through medication, finding that her asthma responded well to an

inhaler (AR at 71), that, as of 2015, medication controlled her seizures (AR at 73), and

that she declined additional pharmaceutical treatment for headaches in 2015 (AR at 74).

As discussed above, the ALJ acknowledged Plaintiff’s consistency in seeking medical

treatment (AR at 70), but he also noted the absence of medical source statements that

would support a claim of disability, (AR at 70, 74). The Court finds that the ALJ

adequately considered and discussed the evidence of record, and substantial evidence

supports his RFC determination.



5
 The ALJ also acknowledged that Plaintiff reported to a different provider, also in 2014, that she
could walk “two blocks.” AR at 72.

                                               10
       i.        Opinion of Dr. Tandberg
       Plaintiff takes issue with the ALJ’s treatment of the opinion by Dr. Tandberg, a

consulting and examining physician. The ALJ gave only “partial weight” to this opinion,

which included a finding that Plaintiff demonstrated “evidence of fibromyalgia which

could provide a moderate functional limitation in terms of lifting and other activities

involving the arms and back muscles for an extended period of time.” AR at 71, 419. In

attributing only “partial weight” to Dr. Tandberg’s opinion, the ALJ reasoned that his

“conclusion that the claimant would have ‘moderate’ limitations failed to provide

sufficient detail or use appropriate vocational language to describe the extent of

[Plaintiff’s] physical limitations.” AR at 71. The ALJ further explained that he favored the

“objective details” of Dr. Tandberg’s physical examination over his unspecific opinion

regarding moderate limitations. AR at 71.

       Plaintiff submits that the ALJ’s treatment of Dr. Tandberg’s opinion is contrary to

the record and to law. Doc. 17 at 7. First, she insists that Dr. Tandberg made detailed

and appropriate findings to support his opinion of moderate limitations, arguing as

follows:

            [Dr. Tandberg] measured [Plaintiff’s] ability to sit for prolonged periods
            (noting her discomfort), he found her to have a shuffling gait, he
            measured range of motion of the lumbar spine (slightly reduced), noted
            her difficulty getting up and out of the chair, and noted her moderate
            difficulty lying back on the exam table.

Id. But the Court’s review of Dr. Tandberg’s findings reveals that they are more

tempered.

       Dr. Tandberg noted some “mild discomfort” while sitting, “minimal difficulty”

getting on and off the exam table and up out of the chair, and a “stable” gait with


                                               11
“minimal shuffling” and the ability to do heal-to-toe and tandem walking. AR at 418-19.

He indicated that Plaintiff did not specify how long she could sit or walk, but that she

reported being able to cook and shop for groceries. AR at 418. He found a “normal”

range of motion in Plaintiff’s wrist, elbows, forearms, shoulders, and cervical spine, only

“minimal reduced” range of motion with no tenderness in her lumbar spine, the ability to

squat, and “motor 5/5 bilaterally in upper and lower extremities.” AR at 419. Contrary to

Plaintiff’s position, these findings provide little support for Dr. Tandberg’s opined

moderate limitation in lifting or activities involving the arms and back.

       It is at least implicit in the ALJ’s decision that he too found the “objective details”

of Dr. Tandberg’s examination inconsistent with his moderate limitation finding. See AR

at 71 (indicating that the objective details “more accurately described the claimant’s

impairments and limitations”). In contrast to his characterization of Dr. Tandberg’s

opinion, the ALJ described the non-examining state agency physicians’ opinions as

“consistent with the claimant’s medical file and other evidence of record as a whole,”

assigning them “great weight.” AR at 75. Notably, after the state agency physicians

considered Dr. Tandberg’s opinion, they omitted his opined moderate limitation, offering

more concrete functional limitations and finding Plaintiff capable of restricted light work.

See AR at 124, 126, 142-44.

       But Plaintiff argues that the ALJ failed to “explain what weight he afforded [Dr.

Tandberg’s] opinion” or to “make any finding of limitations in lifting, reaching, or

bending,” which she suggests were required by virtue of the “partial weight” he

purported to give his opinion. Doc. 17 at 8. Clearly, the ALJ indicated the weight he

afforded Dr. Tandberg’s opinion as a whole; he unequivocally stated that he gave it


                                              12
“partial weight.” AR at 71. In addition to noting the inconsistency between Dr.

Tandberg’s opinion and the “objective details” derived from his physical examination,

the ALJ explained that he found Dr. Tandberg’s finding of “‘moderate limitations” to lack

sufficient detail or “appropriate vocational language” to adequately describe the extent

of Plaintiff’s physical limitations. AR at 71.

       Plaintiff takes issue with the ALJ’s rationale, arguing that it was the ALJ’s role,

not Dr. Tandberg’s, to assess limitations in specific RFC language. While this is true, it

is equally true that an opinion supported by a more thorough explanation

unquestionably deserves more weight. See 20 C.F.R. § 404.1527(c)(3) (“The better an

explanation a source provides for an opinion, the more weight we will give that

opinion.”). Here, Dr. Tandberg’s opinion – that Plaintiff’s fibromyalgia “could provide a

moderate functional limitation in terms of lifting and other activities involving the arms

and back muscles for an extended period of time” (AR at 419) – could have surely been

more precise as to her functional capabilities. The ALJ’s rejection of Dr. Tandberg’s

moderate limitation finding in favor of more “objective details” from the medical records

was not in error. See Bean v. Chater, 77 F.3d 1210 (10th Cir. 1995) (finding no error in

the ALJ’s rejection of a treating physician opinion that the claimant had “severe”

limitations in standing, walking, stooping, bending, lifting, carrying, and climbing stairs

on the basis that it was generic and did not accurately assess the claimant’s functional

capabilities). Indeed, the Court finds that the ALJ gave specific, legitimate reasons for

rejecting Dr. Tandberg’s opined moderate limitation.




                                                 13
       B. Plaintiff fails to show reversible error in the ALJ’s determination of her
          non-exertional limitations.

       Plaintiff also takes issue with the ALJ’s treatment of opinions regarding her non-

exertional limitations. She emphasizes that the ALJ was required to include any

limitations from even non-severe impairments in his RFC determination. Doc. 17 at 8.

She maintains that the ALJ failed to do so by improperly omitting or rejecting findings of

functional limitations by Michael Gzaskow, M.D., and Warren Steinman, Ph.D., a

consulting psychiatrist and psychologist, respectively, who each examined Plaintiff on

one occasion. Doc. 17 at 15, 19.

       i.        Opinion of Dr. Gzaskow

       According to the ALJ, Dr. Gzaskow “provided some functional limitations, which

[were] of little probative value.” AR at 72. Among them were the following:

            The claimant can relate to others, but this is often compromised by her
            “fibro fog” with episodic depression and anxiety. . . . She can understand
            directions in a structured/supportive environment and continues to be
            productive . . . . She can attend to simple tasks but even there needs
            help periodically from her loving/supportive husband.

AR at 426. As with Dr. Tandberg’s opinion, the ALJ discounted the weight he gave Dr.

Gzaskow’s opinions on the basis that Dr. Gzaskow failed to “provide sufficient details or

use appropriate vocational language.” AR at 72. Again, the ALJ purported to give more

weight to certain “objective details” described in Dr. Gzaskow’s clinical interview and

mental status examination, which he summarized as follows: “good grooming,

cooperative, normal psychomotor activity, no deficits in memory, and fully oriented.” AR

at 72. And, once again, the ALJ determined that the “objective details” derived from Dr.

Gzaskow’s examination of Plaintiff, together with the “chronology of the record,” “more

accurately described the claimant’s impairments and limitations” than Dr. Gzaskow’s

                                               14
functional limitations. AR at 72. Plaintiff maintains that the ALJ’s selective adoption of

some of Dr. Gzaskow’s findings amounts to improper “picking and choosing” of only the

findings supporting a denial of benefits. Doc. 17 at 16 (citing Haga v. Astrue, 482 F.3d

1205, 1208 (10th Cir. 2007)). The Court disagrees.

       The ALJ explained why he rejected Dr. Gzaskow’s “functional limitations.” Based

upon its own review of Dr. Gzaskow’s opinion, the Court finds his justification for doing

so to be fair and legitimate. Once again, an ALJ may discount the opinion of an

examining consultative psychologist upon finding the explanation of limitations wanting.

See 20 C.F.R. § 404.1527(c)(3). The “functional limitations” in Dr. Gzaskow’s opinion do

lack precision, and they are unsupported by the “objective details” within the report.

That is, there is no indication that Dr. Gzaskow observed signs of Plaintiff’s alleged

“fibro fog” or her reliance upon her husband for help with simple tasks. Nor are Dr.

Gzaskow’s limitations supported by reference to other medical signs or laboratory

findings within his opinion. Instead, the relevant medical evidence in Dr. Gzaskow’s

opinion reveals a claimant who was alert and oriented, cooperative, and logical, with

good memory and average intellectual functioning. AR at 422-26. Though Dr. Gzaskow

did mention that Plaintiff demonstrated a moderately depressed mood with flattened

affect and a sad, anxious face, that description corresponded primarily to the telling of

her abusive, chaotic childhood. See AR at 425. The Court finds no error in the ALJ’s

treatment of Dr. Gzaskow’s opinion or in his rejection of Dr. Gzaskow’s functional

limitations.




                                             15
        ii.       Opinion of Dr. Steinman
        Plaintiff makes a similar argument with respect to Dr. Steinman, who examined

Plaintiff approximately seven months after Dr. Gzaskow. Dr. Steinman opined that

Plaintiff:

             should be able to understand most instructions and, depending on her
             stress level and pain level, she should be able to carry out the tasks
             expected of her. She tends to be irritable and her emotionality fluctuates,
             but she should be able to interact productively with co-workers. Given
             her history of abuse, she may have problems with trust and supervision.
             She may have problems adapting to changing conditions.

AR at 431. The ALJ gave Dr. Steinman’s opinion “some weight” but explained that, like

Drs. Tandberg and Gzaskow’s opinions, Dr. Steinman’s opinion included functional

limitations that were not sufficiently detailed and that failed to include “appropriate

vocational language.” AR at 72. While the limitations provided by Dr. Steinman were

arguably more concrete than those offered by Dr. Gzaskow, the Court finds room for

specificity. For instance, Dr. Steinman failed to elaborate on the complexity of

instructions – whether detailed or simple – that Plaintiff could understand or carry out.

He simply opined that she should be able to carry out “the tasks expected of her.” Nor

did he specify the degree of interaction that she could tolerate with co-workers,

supervisors, or the general public. It was reasonable for the ALJ to discount the weight

he gave Dr. Steinman’s opinion for lack of specificity.

        Additionally, the ALJ noted that Dr. Steinman only examined Plaintiff on one

occasion and did not have access to her complete medical file. AR at 72. Plaintiff

submits that it was unfair for the ALJ to discount Dr. Steinman’s opinion on this basis,

as the agency itself is required to provide the examiner with relevant medical records.

Doc. 17 at 15 (citing 20 C.F.R. § 404.1517, which provides that the agency is required

                                                 16
to provide a consultative examiner with relevant medical records). Yet, both the

frequency of examination and the medical source’s consideration of pertinent evidence

in the medical record are factors relevant to the weight a medical opinion deserves. See

20 C.F.R. § 404.1527(c)(2)-(3).

       With respect to the completeness of the record that Dr. Steinman reviewed, the

Court does not read the ALJ’s criticism to reflect a failure by the agency to provide

Plaintiff’s medical records to Dr. Steinman. Instead, it understands the ALJ to say that

because additional records became available in the years following, he did not, and

could not, have reviewed the later medical records when he issued his opinion. Dr.

Steinman issued his medical opinion in 2014, and Plaintiff’s record remained open

through October 2016. It was not unreasonable for the ALJ to discount Dr. Steinman’s

medical opinion on the basis that he did not have access to Plaintiff’s entire medical file

when issuing his opinion.

       Perhaps most critically, when comparing Dr. Steinman’s mental limitations with

the ALJ’s RFC, the Court finds that the RFC appears to account for most, if not all, of

Dr. Steinman’s limitations. Indeed, Plaintiff fails to identify a specific limitation found by

Dr. Steinman that the ALJ implicitly rejected or failed to account for in his RFC. As such,

Plaintiff fails to show reversible error in the ALJ’s treatment of Dr. Steinman’s opinion.

       iii.   Opinions of Dr. Atkins and Dr. Bridges
       Plaintiff also assigns error to the ALJ’s treatment of the state agency non-

examining psychologists, suggesting that he failed to either accept their opinions or

reject them with explanation. Doc. 17 at 20. Plaintiff outlines the moderate limitations

found by both Howard G. Atkins, Ph.D., and Charles F. Bridges, Ph.D. and argues that


                                              17
the ALJ’s RFC fails to account for certain of them. Id. at 21-22. Specifically, she

contends that “the ALJ’s finding is underinclusive, because Dr. Atkins also opined that

[she] is limited to understanding, carrying out, and remembering only simple

instructions, which is more restrictive than a limitation to unskilled work.” Id. at 22 (citing

Paulek v. Colvin, 662 F. App’x 588, 594 (10th Cir. 2016)). 6 The Commissioner, in

contrast, maintains that the ALJ adequately accounted for the opinions of Drs. Atkins

and Bridges as to Plaintiff’s ability to understand, carry out, and remember instructions

when he limited her to simple, unskilled work. Doc. 19 at 21. The Court is persuaded by

the Commissioner’s argument.

       In his Mental Residual Functional Capacity Assessment, Dr. Atkins reviewed and

discussed the medical evidence in Plaintiff’s record and assessed, in the section of the

assessment sometimes referred to as Section I, a moderate limitation in her ability to

understand, remember and carry out detailed instructions. See AR at 127. He

concluded in the narrative discussion of the assessment, sometimes referred to as

Section III, that she could “understand, carry out, and remember simple instructions;

make judgments commensurate with functions of simple work, i.e., simple work-related

decisions.” AR at 128. At reconsideration, Dr. Bridges affirmed both Dr. Atkins’ Section I




6
  Plaintiff relies upon Paulek in support of her position that a limitation to understanding, carrying
out and remembering simple instructions is more restrictive than unskilled work. Doc. 17 at 22.
Paulek, however, is not entirely on point. The Court reads Paulek to require an inquiry by the ALJ
when an inconsistency arises between the reasoning levels of a job referenced by the vocational
expert and an RFC limitation to understanding, remembering, and carrying out simple instructions.
As discussed below, Adkins v. Colvin, No. 14-CV-010143-LTB, 2015 WL 4324564, at *10 (D.
Colo. July 16, 2015), aff’d, 645 F. App’x 807 (10th Cir. 2016) and Vigil v. Colvin, 805 F.3d 1199,
1204 (10th Cir. 2015) control here, as they provide that a limitation to unskilled work adequately
accounts for a moderate limitation in the ability to understand, carry out and remember detailed
instructions.

                                                 18
moderate limitation regarding detailed instructions, as well as his Section III conclusion.

AR at 145. The ALJ, in turn, gave “great weight” to Drs. Atkins and Bridges’ opinions

and determined, in his RFC determination, that Plaintiff was “limited to unskilled work

(work, which needs little or no judgment to do simple duties that can be learned on the

job in a short period of time).” AR at 69.

       In an unpublished but persuasive opinion, the Tenth Circuit addressed an ALJ’s

responsibility in evaluating a state agency psychological consultant’s Mental Residual

Functional Capacity Assessment. The court held that an ALJ may not “turn a blind eye

to moderate Section I limitations” and that a psychologist’s failure to describe the effect

of a Section I moderate limitation in his Section III narrative means that the assessment

is not substantial evidence to support an ALJ’s RFC determination. Carver v. Colvin,

600 F. App’x 616, 619 (10th Cir. 2015). Because the ALJ accounted for the effects of

Section I limitations in Carver, the court concluded there was no reversible error in

evaluating the state agency psychological consultant’s opinion or in assessing the

claimant’s RFC. See id. (finding no reversible error as to the ALJ’s mental RFC, where

the ALJ sufficiently captured the essence of the psychological consultant’s Section III

narrative, which adequately encapsulated the Section I limitations). Pursuant to Carver,

the Court must consider whether Drs. Atkins and Bridges’ Section III narrative

conclusions adequately encapsulate the moderate limitations they assessed in Section I

of their assessments and whether the ALJ sufficiently captured the essence of those

conclusions in his RFC.

       Having conducted this analysis, the Court is satisfied that their narrative

conclusions do adequately encapsulate the assessed moderate limitations, clearly


                                             19
relating in terms of work-related functions Plaintiff’s ability to do work-related mental

activities. Similarly, the ALJ sufficiently captured the essence of these conclusions and

related Plaintiff’s ability to do work-related mental activities in terms of work-related

functions. While the ALJ did not explicitly reference a limitation to “simple instructions” in

the RFC, “unskilled work” generally requires the ability to understand, remember, and

carry out simple instructions. See Adkins v. Colvin, No. 14-CV-010143-LTB, 2015 WL

4324564, at *10 (D. Colo. July 16, 2015), aff’d, 645 F. App’x 807 (10th Cir. 2016) (“a

reference to ‘unskilled work’ may be construed to incorporate the mental functions

associated with unskilled work, which are ‘the abilities (on a sustained basis) to

understand, carry out, and remember simple instructions . . . .’”); see also Vigil v. Colvin,

805 F.3d 1199, 1204 (10th Cir. 2015) (citing POMS DI 25020.010, § B(3), quoting SSR

96-9p, 1996 WL 374185, at *9 (July 2, 1996)). As such, the ALJ sufficiently captured the

essence of Drs. Atkins and Bridges’ moderate limitation in the ability to understand,

carry out, and remember detailed instructions.

       Second, Plaintiff contends that the ALJ failed to address an “inconsistency”

between the moderate limitation that Dr. Atkins and Dr. Bridges found in her “ability to

sustain an ordinary routine without special supervision” and his own RFC, which found

that her supervision must be “simple, direct, concrete and non-critical” and that her

interpersonal contact with supervisors must be “incidental to work performed.” Doc. 17

at 20-22. Plaintiff contends that “the ALJ’s limitations on the type and amount of

supervision” are “logically inconsistent with her need for special supervision.” Id. at 23.

The Commissioner maintains that the ALJ’s RFC adequately captures Drs. Atkins and

Bridge’s assessed limitations. Doc. 19 at 21. Again, the Court agrees with the


                                              20
Commissioner. After all, the ALJ’s RFC does not preclude supervision; rather, it

specifies the specific type of supervision that Plaintiff requires in order to sustain an

ordinary work routine. Plaintiff has failed to establish that the ALJ’s failed to incorporate

into his RFC moderate limitations opined by Drs. Atkins and Bridges.

       C. Plaintiff fails to demonstrate that the ALJ relied upon improper factors.

       Plaintiff also asserts that the ALJ relied upon “improper factors” in support of his

RFC finding. First, she maintains that the ALJ’s finding that it was “significant that the

claimant’s treating sources did not submit medical source statements supporting her

claim of total disability” was “contrary to law.” Doc. 17 at 19. Plaintiff reasons that this

finding was erroneous, because there is no requirement that she provide evidence other

than treatment records and, further, because treating doctors do not naturally assess

functional limitations when treating patients. Id. The Court disagrees that it was error for

the ALJ to observe the lack of medical source statements from treating sources. While it

may be true that treating physicians do not automatically assess functional limitations, it

does not follow that it was improper for an ALJ to note the lack of medical source

statements in support of Plaintiff’s claim of disability. Plaintiff does not provide legal

support to the contrary.

       Second, Plaintiff suggests that it was error for the ALJ to rely upon her

purportedly “vague and general” description of symptoms at the administrative hearing

when it was his duty to develop the record by asking her to elaborate. Doc. 17 at 20.

Again, Plaintiff’s rationale is unpersuasive. The ALJ did not find the evidence before him

to be inadequate for purposes of determining Plaintiff’s functional limitations. Instead, he

found her lack of specificity in describing her symptoms to be “one [observation] among


                                              21
many” that undermined her claims of pain so severe as to support a finding of disability.

See AR at 70. Having examined the transcript from the administrative hearing (at which

the ALJ repeated asked Plaintiff to provide more specific answers to his questions) and

the record as a whole, the Court cannot say that further investigation was required

before the ALJ could determine Plaintiff’s RFC.

       D. Plaintiff fails to demonstrate reversible error with respect to the ALJ’s
          Step-Five determination.
       Plaintiff argues that the ALJ also erred with respect to the vocational expert’s

testimony. First, she contends that errors in the RFC tainted this testimony as well as

the ALJ’s Step-Five finding. Having found no error in the ALJ’s RFC, however, Plaintiff’s

argument in this regard fails.

       Plaintiff also maintains that the ALJ committed legal error by failing to elicit

proper foundation for the vocational expert’s testimony. Doc. 17 at 23. Specifically, she

argues that the ALJ had an affirmative duty to ensure that the vocational expert knew

that she was required to alert him if her testimony was inconsistent with the DOT. Id. at

24. She notes that “the ALJ must both ‘[a]sk the [vocational expert] if the evidence he or

she has provided conflicts with the information provided in the DOT; and [i]f the

[vocational expert’s] evidence appears to conflict with the DOT, the adjudicator will

obtain a reasonable explanation for the apparent conflict.’” Id. (citing SSR 00-04).

       Here, Plaintiff observes that the ALJ did not ask the vocational expert if she was

aware that her testimony must be consistent with the DOT. Id. The Commissioner

concedes as much. Doc. 19 at 22. Even so, the failure to inquire about any such conflicts

is not reversible error so long as there is no apparent unresolved conflict. SSR 00-4p,

2000 WL 1898704 (Dec. 4, 2000), at *2; Poppa v. Astrue, 569 F.3d 1167, 1173 (10th Cir.

                                             22
2009) (“Although we agree that the ALJ erred by not inquiring about whether there were

any conflicts between the VE's testimony . . . and the job descriptions in the DOT, we

conclude that this error was harmless because there were no conflicts.”).

       The Commissioner insists that no unresolved conflict exists. Doc. 19 at 22. Plaintiff,

in contrast, maintains that there was an apparent conflict between the limitation in the

ALJ’s RFC to no fast-paced production line speeds and the job of Inspector/Hand

Packager. Doc. 17 at 24-25. According to Plaintiff, the Inspector/Hand Packager job

appears to be performed in an assembly line setting, which she contends triggered a duty

by the ALJ to clarify the vocational expert’s testimony. Doc. 17 at 24. But the

Commissioner correctly notes that the DOT job description does not identify the

Inspector/Hand Packager job as assembly work or one that requires fast-paced

production line speeds. Doc. 19 at 22 (citing U.S. Dep’t of Labor, DOT, No. 559.687-074,

1991 WL 683797 (4th Ed. Rev. 1991)).

       More importantly, even if there was an apparent conflict with respect to the

Inspector/Hand Packager job, any failure by the ALJ to inquire regarding the conflict

was harmless. In addition to identifying the job of Inspector/Hand Packager, the

vocational expert testified that Plaintiff was capable of performing the job of Marker, for

which there are 70,000 jobs available nationally. AR at 77. The Tenth Circuit has held

that only one of the jobs identified by a vocational expert must have significant numbers

in the national economy to support a finding of nondisability at Step Five. Raymond v.

Astrue, 621 F.3d 1269, 1274 (10th Cir. 2009). This Court considers 70,000 jobs to rise

to the level of “significant numbers” as required by 42 U.S.C. § 423(d)(2)(A). See King v.

Berryhill, 16cv1147 KBM, Doc. 26, at 25-29 (D.N.M. Feb. 12, 2018) (concluding that


                                             23
substantial evidence supported the ALJ’s finding that 47,500 jobs constituted a

“significant number” in the national economy, such that the plaintiff was not disabled).

Consequently, Plaintiff has failed to demonstrate reversible error with respect to the

ALJ’s Step-Five determination.

       E. Plaintiff fails to establish reversible error in the Appeals Council’s
          assessment of new evidence.
       Finally, Plaintiff argues that the Appeals Council erred in its treatment of records

from Mark D. Erasmus, M.D. from May 16, 2016. Doc. 17 at 26-27. Plaintiff submitted

these records to the Appeals Council following the ALJ’s decision in this case. See AR

at 8-52. The Appeals Council determined that the records provided no basis for

changing the ALJ’s decision. AR at 1-2. Specifically, it reasoned that Dr. Erasmus’

medical records did “not relate to the period at issue[, and] [t]herefore . . . [did] not affect

the decision about whether [Plaintiff was] disabled on or before November 3, 2016.” AR

at 2. Accordingly, the Council denied Plaintiff’s request for review. AR at 1.

       The Appeals Council is required to consider additional evidence if it is “new,

material, and relates to the period on or before the date of the hearing decision, and

there is a reasonable probability that the additional evidence would change the outcome

of the decision.” 20 C.F.R. § 404.970(a)(5). Whether Dr. Erasmus’ records qualify as

new, material and chronologically pertinent is a question of law subject to de novo

review by this Court. See Threet v. Barnhart, 353 F.3d 1185, 1191 (10th Cir. 2003). If

they are, they become a part of the Court’s assessment in evaluating the denial of

benefits under the substantial evidence standard. See Chambers v. Barnhart, 389 F.3d

1139, 1142 (10th Cir. 2004). The Court reviews the additional evidence submitted to the




                                              24
Appeals Council to determine whether it would require a change in the outcome of the

case. See O’Dell v. Shalala, 44 F.3d 855, 858-59 (10th Cir. 1994).

      To the extent that Plaintiff argues that the Appeals Council erred when it

determined that Dr. Erasmus’ records were not chronologically pertinent, the Court

agrees. Dr. Erasmus’ records were dated May 15, 2016. Because they “relate[d] to the

period on or before the date of the ALJ’s decision” that was issued November 3, 2016,

they fell within the relevant time period. Chambers v. Barnhart, 389 F.3d 1139, 1142

(10th Cir. 2004). Yet the Court must also determine whether these records would have

changed the outcome of the case, or, put another way, whether the Appeal Council’s

error was harmless.

      At her May 2016 appointment, Dr. Erasmus saw Plaintiff regarding a pituitary

adenoma. AR at 21. He reported a normal physical examination, including normal

affect, good recall, symmetric motor exam in upper and lower extremities, and a normal

gait. AR at 30. He explained that a December 2015 MRI was compared with a previous

CT scan, which noted no change. AR at 30. He opined that Plaintiff’s headaches were

“probably more likely” caused by cervical disc disease than her pituitary adenoma;

nevertheless, he recommended a follow-up MRI in one year to track any changes in the

adenoma. AR at 30.

      Plaintiff argues that Dr. Erasmus’ opinion “provides additional support for [her]

claims that her headaches cause limitations. Doc. 17 at 26 (citing Padilla v. Colvin, 525

F. App’x 710, 712 n.1 (10th Cir. 2013)). The Commissioner, on the other hand,

contends that “at best, these notes suggest a possible source of Plaintiff’s headaches.”

Doc. 19 at 23 (emphasis added). The Court finds it significant that Dr. Erasmus’ records


                                           25
do not speak to the frequency or severity of Plaintiff’s headaches, but merely identify a

possible source. Further, Dr. Erasmus offers no opinion as to limitations that Plaintiff’s

headaches might cause. Significantly, the ALJ discussed records from various medical

sources who addressed Plaintiff’s complaints of migraines or headaches (AR at 73-74

(discussing the records from Lee Levin, M.D., from the emergency department of

Presbyterian Hospital, and from Manual A. Gurule, M.D.) as well as Plaintiff’s own

testimony about “severe migraines” (AR at 69). Yet, the ALJ determined that Plaintiff’s

allegations of disabling pain were “unpersuasive because [her] allegations were greater

than expected in light of the objective medical evidence of record.” AR at 70. The Court

is satisfied that the ALJ accounted for Plaintiff’s complaints about headaches and

migraines in determining her RFC, and there is no reasonable probability that the

records of Dr. Erasmus would change the outcome of his decision. Indeed, the ALJ’s

determination remains supported by substantial evidence. Any error by the Appeals

Council in discounting Dr. Erasmus’ records as not time-relevant is harmless.

       Wherefore,

       IT IS ORDERED that Plaintiff’s Motion to Reverse or Remand Administrative

Agency Decision (Doc. 17) is DENIED.



                                   ________________________________________
                                   UNITED STATES MAGISTRATE JUDGE
                                   Presiding by Consent




                                            26
